Citation Nr: 0927289	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-15 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for recurrent paroxysmal atrial 
fibrillation, claimed as a heart condition, and if so, 
whether the reopened claim may be granted.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. CJM




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served as a member of the Wisconsin Army National 
Guard (WARNG) from January 1978 to October 2002.  During this 
period, he served with the United States Army on active duty 
from June 1986 to June 1989.  Additionally, he was called to 
full time active duty with the National Guard from December 
1991 to April 1994 under 32 U.S.C. § 502.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  The RO 
considered the claim of the merits, without regard for the 
need to reopen a previously denied claim.

The Veteran and his brother, Dr. CJM, have both testified at 
personal hearings in connection with this claim.  They 
testified before a Decision Review Officer (DRO) at the RO in 
October 2007.  More recently, they testified at an April 2009 
hearing held at the RO before the undersigned Veterans Law 
Judge.  Transcripts of both these hearings are of record.


FINDINGS OF FACT

1.  Service connection for a heart condition was denied in a 
February 18, 2004 rating decision, on the ground that there 
was no clinical diagnosis of a heart condition.

2.  Evidence received since February 2004 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, addresses an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claim.

3.  The preponderance of the evidence of record supports a 
finding that the Veteran's currently diagnosed recurrent 
paroxysmal atrial fibrillation was first manifested during 
active military service.


CONCLUSIONS OF LAW

1.  The February 2004 RO decision as to the claim for service 
connection for a heart condition is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

2.  New and material evidence has not been received to reopen 
a claim for service connection for a heart condition.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156 (2008).

3.  The criteria for service connection of recurrent 
paroxysmal atrial fibrillation, claimed as a heart condition, 
are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal, both with respect to reopening and 
the underlying claim of service connection.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
here was filed in March 2006.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In a February 2004 decision, the RO denied service connection 
for a heart condition, to include atrial fibrillation, on the 
basis that there was no evidence of a clinical diagnosis of a 
disease or disability.  At the time of that decision, the 
evidence consisted of service medical records, an August 1989 
VA examination report, and the Veteran's statements.

Since February 2004, the Veteran has submitted voluminous 
private treatment records demonstrating the current diagnosis 
of a recurrent paroxysmal atrial fibrillation, as well as 
ongoing treatment.  A VA examination was also provided, and 
that examiner diagnosed a recurrent paroxysmal atrial 
fibrillation.  As none of this evidence was previously 
considered, and directly addresses the basis of the prior 
denial, it is new and material.  The Board agrees with the 
determination of the RO that that the claim must be reopened 
and decided upon the merits.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Here, the diagnosed condition is not among the 
listed chronic diseases.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The fact that the veteran has a current diagnosis for his 
heart condition is now undisputed in this case.  The Veteran 
has a recurrent paroxysmal atrial fibrillation.  He was 
unsuccessfully treated with medication in the past.  He has 
also undergone two ablation surgeries; the second appears to 
have relieved his ongoing symptoms.

The question before the Board, then, is whether the currently 
diagnosed disorder is related to service.  A review of 
service treatment records reveals that during his period of 
active duty service with the regular Army from June 1986 to 
June 1989, the Veteran complained of chest pain on several 
occasions.  None of these complaints, however, were 
associated with cardiac problems.  Costochondritis, anxiety, 
and gastroesophageal reflux were responsible, according to 
doctors at the time.  At no point during this period of 
service did any medical care provider diagnose any heart 
problem or note any cardiac symptom.  On his separation 
examination related to this period of service, the Veteran 
indicated that he "did not know" if he had experienced 
palpitations or a pounding heart.

The Veteran was called to full time WARNG duty from December 
1991 to April 1994.  The Board notes that because this duty 
was under 32 U.S.C. § 502, it qualifies as active duty for 
training (ACDUTRA), and the occurrence of a disease or injury 
during this period renders it qualifying active service for 
VA purposes.  38 U.S.C.A. § 101(22)(C) and (24)(B).  At a 
periodic examination in March 1994, the Veteran reported that 
he did have a history of palpitations or a pounding heart.  
He stated that his "heart feels like it jumps in high gear 
for no reason, usually at night."  No objective findings 
were made on examination in support of this complaint; the 
heart exam was noted to be normal.  No follow-up testing was 
performed.  In July 1996, the Veteran again reported heart 
palpitations during the night.

The Veteran sought formal treatment for cardiac problems in 
January 1998, at RCM hospital.  He reported the onset of 
heart palpitations, nausea, and dizziness about five hours 
previously.  An EKG showed atrial fibrillation; he was 
treated with medication and the symptoms resolved.  New onset 
atrial fibrillation was the diagnosis.  In October 1998, 
paroxysmal atrial fibrillation was again diagnosed by Dr. AGK 
at SH Hospital.  At that time the Veteran reported that the 
prior evening, after a party, he had severe heart 
palpitations upon going to bed.  He did not report a past 
history of such symptoms.  Since that time, the Veteran has 
had recurrent paroxysmal atrial fibrillation.  As was noted 
above, medication was ineffective in resolving the problem, 
and ablation was twice required in 2004.  The surgery 
appears, based on current medical records, to have provided 
some control, or at least stabilization, of symptoms.

A VA examination was conducted in June 2006.  The examiner 
reviewed the claims file in connection with the examination; 
this included service treatment records and some private 
treatment records.  He accurately noted the Veteran's history 
based on these records, and also considered the reported 
history of the Veteran, including allegations of repeated 
emergency room treatment for cardiac problems from 1986 to 
1989.  The examiner confirmed the diagnosis of recurrent 
paroxysmal atrial fibrillation, but opined that the current 
disability was not related to service.  He noted the lack of 
diagnosis of any heart condition or atrial fibrillation prior 
to January 1998.  He also opined that there was insufficient 
evidence to conclude that the Veteran's March 1994 statement 
about his heart racing reflected an episode of atrial 
fibrillation.  In support of his opinion, he noted that 
subsequent attacks were serious and required hospitalization 
and extensive treatment to convert back to a normal rhythm.  

In February 2006 and in July 2006, the Veteran's brother, Dr. 
CJM, submitted statements and medical opinions, along with 
supporting documentation in the form of medical records, for 
consideration.  Dr. CJM is a doctor of osteopathy, and as 
such is fully qualified to offer medical opinions.  In 
February 2006, he opined that the currently diagnosed atrial 
fibrillation was first manifested during active military 
service.  He considered the March 1994 and July 1996 
complaints of heart palpitations to be episodes of atrial 
fibrillation.  He felt that had proper testing been done at 
the time, the condition would likely have been diagnosed 
earlier.  He reiterated these opinions in his July 2006 
letter.

In August 2006, the VA examiner provided an addendum to his 
June 2006 opinion.  He had been requested to review the 
submissions from Dr. CJM and state whether his prior medical 
opinion, that the current diagnosis did not have its onset in 
service, was changed.  The doctor instead elected to offer a 
(less than accurate) legal opinion regarding the 
characterization of the Veteran's service after April 1994.  
He in no way addressed the medical contentions of Dr. CJM 
that March 1994 and July 1996 reports reflected episodes of 
atrial fibrillation.  His opinion is inadequate for 
compensation and pension purposes, and no weight is given the 
August 2006 addendum.  

At the April 2009 Board hearing, and earlier at an October 
2007 RO hearing, the Veteran reported that he had heart 
palpitations during service.  He particularly stressed the 
March 1994 report of a racing heart.  Dr. CJM also testified 
at these hearings; he submitted numerous articles from 
academic journals in support of his statements.  Dr. CJM 
indicated that the March 1994 complaints during the Veteran's 
full time WARNG duty period were the initial manifestation of 
atrial fibrillation.  He described, with documentary support, 
the progressive nature of the condition.  In simplified 
summary, initial disruptions of the cardiac rhythm may be 
minor, and self limiting, but over time they cause disruption 
of the muscle and nerve fibers of the heart, which result in 
increasing severe and/or more frequent episodes.  The heart 
is then unable to convert back to normal rhythm on its own, 
and intervention is required.  In the case of the Veteran, he 
maintained that the March 1994 description of a racing heart 
provided by the Veteran was typical of an early, and minor, 
episode of atrial fibrillation.  He stressed the failure to 
conduct further testing at that time to identify the cause of 
the complaints; he felt that testing would have showed atrial 
fibrillation.  He specifically refuted the June 2006 VA 
medical opinion that the severity of later attacks meant 
earlier, minor complaints could not be related.

The Board finds that in this case, service connection for 
recurrent paroxysmal atrial fibrillation is warranted.  The 
Board gives great weight to the opinion, with reasoned 
explanation, of Dr. CJM.  While he is the Veteran's brother, 
he is also a qualified physician who has supported his 
opinions with general studies and medical records specific to 
the Veteran.  The Board particularly finds that the Veteran's 
March 1994 complaints regarding his racing heart were likely 
a symptom or an episode of atrial fibrillation.  This is 
supported by the medical opinion of Dr. CJM.  Moreover, the 
fact that the Veteran has consistently reiterated his 1994 
complaints, in July 1996 and in January 1998, shows some 
continuity of symptoms and further supports Dr. CJM's opinion 
regarding an acceleration and worsening of the condition.  
The preponderance of the evidence shows that the condition 
was first manifested in March 1994, during a period of 
ACDUTRA.  This renders that period "active military 
service" and hence service connection is warranted.


ORDER

Service connection for recurrent paroxysmal atrial 
fibrillation, claimed as a heart condition, is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


